FROM HILLSBOROUGH CIRCUIT COURT.
The defendant agreed to pay the taxes for that year on the farm which was conveyed to her, as a part of the price of the farm. The farm has been duly conveyed to her, and she has received it. The cases of Graves v. Graves,45 N.H. 323, and Hall v. Hall, 8 N.H. 129, are conclusive authorities that after land has been conveyed, and the title has passed to the grantee, an action may be maintained against him to recover the price.
This being so, it was incumbent on the plaintiff to show that the farm had been taxed, and that the tax had been paid. It was not necessary that the farm should have been taxed to her, nor that she, herself, should have paid it. If she had induced her husband to permit the farm to be taxed to him, and the assessors had consented to that arrangement, that would have been entirely lawful. It matters not to the defendant whether the plaintiff or the plaintiff's husband had been taxed for the land. The defendant's agreement was to pay the taxes, and, failing to do so, she was bound to pay the amount to the plaintiff, which she, the plaintiff, had caused to be paid.
The only question, then, that remains is, whether parol evidence was admissible to show that the Copeland farm was the farm which had been taxed to the plaintiff's husband. It was one of those instances of the introduction of parol evidence for the purpose of applying a writing to the subject-matter to which it belonged, quite too common to need the illustration of authorities. If the law be, as I take it to be, that it is not necessary that real estate should be taxed to its owner, no conclusive presumption exists that it has been so taxed, and it was therefore in no sense contradicting the record to show that the farm which was taxed to the plaintiffs husband did not belong to him.
LADD, J., and STANLEY, J., C. C., concurred.
Exceptions overruled. *Page 385